DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 1/6/2022.  Claims 16, 18 and 23 are currently amended. Claims 1-25 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-25 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-25 are to a statutory category. For example, independent claim 1, and similarly independent claims 10, 18 and 25, are directed, in part, to methods (i.e., statutory categories including a process, machine, manufacture or composition of matter) for determining whether a particular treatment would provide an extended benefit or a reduced benefit to a subpopulation of patients using an outcome predictive metric comprising:

CLAIM 1:
obtaining information regarding the clinical outcomes of a plurality of patients fora particular medical treatment;

determining at least one quantitative metric that has an outcome predictive correlation with the disease condition being treated;

determining the percentage of people with beneficial outcomes as a function of the at least one outcome predictive metric;

determining the baseline of beneficial outcomes by averaging the values of the quantitative metric over the least variable range of values;

calculating a range of expected benefits around the baseline beneficial outcomes;

plotting the percentage of patients with beneficial outcomes using an increasing threshold and using a decreasing threshold; and

determining if one or more sub-populations have a benefit or detriment that is outside the range around baseline of beneficial outcomes.

CLAIM 10:
obtaining information regarding the clinical outcomes of a plurality of patients from a particular spinal treatment;

determining at least one quantitative metric that has an outcome predictive correlation with the spinal condition being treated;
 
determining the percentage of people with beneficial outcomes as a function of the at least one outcome predictive metric; 

determining the baseline of beneficial outcomes by averaging the values of the quantitative metric over the least variable range of values;

calculating a range of expected benefits around the baseline beneficial outcomes;

plotting the percentage of patients with beneficial outcomes using an increasing threshold and using a decreasing threshold; and

determining if one or more sub-populations have a benefit or detriment that is outside the 95% confidence interval for the baseline of beneficial outcomes.


obtaining an x-ray film of a first and a second vertebrae in a first position; obtaining an x-ray film of a first and second vertebrae in a second position, determining the rotation and translation required to align the second vertebra;

measuring the degree of vertebral rotation between the first and second vertebrae in the first and second positions and calculating a TPDR; 

multiplying the TPDR by a standardizing factor specific to the first and second vertebrae to generate a stability metric; 

obtaining information regarding the clinical outcomes of a plurality of patients from a particular spinal treatment;

plotting the percentage of patients with beneficial outcomes as a function of the stability metric using an increasing threshold and using a decreasing threshold; and

determining if one or more sub-populations have a benefit or detriment that is outside the baseline of beneficial outcomes.

CLAIM 25:
acquiring information regarding the clinical outcomes of a plurality of patients from a particular medical treatment;

acquiring or calculating at least one quantitative metric that has an outcome predictive correlation with the disease condition being treated;

calculating the percentage of people with beneficial outcomes as a function of the at least one outcome predictive metric;

determining the baseline of beneficial outcomes by averaging the values of the quantitative metric over the least variable range of values;

calculating a range of expected benefits around the baseline beneficial outcomes; 

creating a pictorial representation of the percentage of patients with beneficial outcomes using an increasing threshold and using a decreasing threshold; and

determining whether any subpopulation of patients is outside the confidence interval for the baseline benefit.

*  All of the above limitations can be reasonably and practically performed in the human mind and/or with pen and paper.


In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular MPEP § 2106). Moreover, paragraph [0037] of applicant's published application (US 2020/0090815) recites that the system/method is implemented using an appropriate program on any computer or hand held device, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
1/6/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 1/6/2022.

4.1.	Applicant argues, on pages 16-19 of the response, that the claims are 101 patent-eligible because the claims are directed to a method for providing to a physician a specific graphical interface for diagnostics in an area where most diagnosis care carried out based upon radiological images that are read by a human; the claims are not directed to a natural phenomenon or mere data manipulation; the claims are limited in scope to the graphical comparison and in no way preempt others from measuring or reporting diagnostic outcome or subpopulation information unless.
In response, it is noted that whether claims "tie up” or "preempt" an exception, is merely one example of many factors to consider when determining whether claims are directed to significantly more than the abstract idea itself. Preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OJP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
Furthermore, it is submitted that the claims are not directed to solving a technological problem per se, rather the claims are attempting to solve a problem rooted in a business process (i.e., patient management/assisting a physician in properly diagnosing and treating an illness) by using well-known general purpose computers to perform generic functions (e.g., processing information). Moreover, the alleged improvements of applicant's claims pertain to the abstract idea itself, rather than improvements to the technology (i.e., computer technology or computer field). For example, while the method is presumably performed using a computer, other than claim 25, the claims are devoid of any technology whatsoever, technological solution to a technological problem, or the like. In other words, it appears the focus of the claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
As such, it is respectfully submitted that the claims are directed to an abstract idea, do not integrate the abstract idea into a practical application and do not recite significantly more than the abstract idea itself, as set forth above and in previous office actions.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686